PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


DENZEL SPURLING,                                  )
                                                  )     CASE NO. 4:19CV2872
               Plaintiff,                         )
                                                  )
               v.                                 )     JUDGE BENITA Y. PEARSON
                                                  )
TRINITY SERVICES GROUP, INC.,                     )
                                                  )     MEMORANDUM OF OPINION AND
               Defendant.                         )     ORDER [Resolving ECF No. 5]
                                                  )


        Pending is Defendant Trinity Services Group, Inc.’s motion to dismiss for failure to state

a claim. ECF No. 5. Plaintiff has not filed a response and the time to do so has expired. For the

reasons stated below, Defendant’s motion is granted.

                                          I. Background

       Pro se Plaintiff Denzel Spurling, an inmate in the Northeast Ohio Corrections Center

(“NEOCC”), filed his Complaint against Defendant Trinity Services Group, Inc. (“Trinity” or

“Defendant”) in the Mahoning County Court of Common Pleas. ECF No. 1-1. Trinity removed

the action to federal court (ECF No. 1) and filed its motion to dismiss (ECF No. 5).

       In the Complaint, Plaintiff alleges that Trinity is under contract with the State of Ohio to

provide food service at NEOCC and has a license requiring that it provide sanitary meals. ECF

No. 1-1 at 5, PageID #: 9, ¶¶ A, B. Plaintiff alleges he became seriously ill after he ate food

containing beatles at NEOCC on June 20, 2019. He also complains he has yet to receive proper
(4:19CV2872)

medical treatment for illness he has experienced as a result of eating the contaminated food. Id.

at PageID #: 7-8.

        Although Plaintiff asserts in his Complaint that “Trinity breached a duty as contracted by

state policy rules and regulations” regarding sanitation and inspection (id. at PageID #: 10, ¶ C)

and has labeled his complaint as a “state tort claim,” the only specific claims he alleges in his

complaint are “First and 8th Amendment” violations. Id. at PageID #: 13. He seeks $250,000 in

damages. Id. at PageID #: 15.

                                       II. Standard of Review

        A complaint is subject to dismissal under Fed. R. Civ. P. 12(b)(6) if it fails to state a

claim on which relief can be granted. In order to survive a dismissal for failure to state a claim, a

“complaint must present ‘enough facts to state claim to relief that is plausible on its face’” when

its allegations are presumed true and all reasonable inferences are drawn in the non-moving

party’s favor. Total Benefits Planning Agency, Inc. v. Anthem Blue Cross and Blue Shield, 552

F.3d 430, 434 (6th Cir. 2008) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)).

        Further, although pro se pleadings are entitled to liberal construction, see Haines v.

Kerner, 404 U.S. 519, 520 (1972), “the lenient treatment generally accorded to pro se litigants

has limits.” Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996) (citing Jourdan v. Jabe, 951

F.2d 108, 110 (6th Cir. 1991)). Even a pro se complaint must set forth allegations sufficient to

state a claim to relief that is plausible on its face in order to survive a dismissal for failure to state

a claim. See Barnett v. Luttrell, 414 F. App’x 784, 786 (6th Cir. 2011) (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009)).


                                                    2
(4:19CV2872)

                                           III. Discussion

        In its motion, Defendant construes Plaintiff’s Complaint as asserting constitutional claims

under the First and Eighth Amendments and argues that Plaintiff has alleged no plausible claim

against it for such violations under 42 U.S.C. § 1983. In particular, Trinity argues: (1) it is not a

state actor; (2) Plaintiff’s allegations are insufficient to support claims against Trinity for

violations of either the First or Eighth Amendments; and (3) Plaintiff has not demonstrated that

he has exhausted his administrative remedies as required. See ECF No. 5-1 at PageID #: 46-52.

        Although the Court does not agree with Trinity’s position that it cannot be deemed a

state actor in the alleged circumstances (see, e.g., Horn v. Hunt, Case No. 2: 15-CV-220, 2015

WL 5873290, at *5 (S.D. Ohio Oct. 8, 2015) (holding that private food service company hired by

Ohio prisons could be a state actor under § 1983)), the Court finds that Plaintiff’s Complaint fails

to allege any plausible claim against Trinity under § 1983.

        Even liberally construed, Plaintiff’s allegations do not plausibly suggest that Trinity

caused the Plaintiff to suffer a cognizable deprivation under either the First or Eighth

Amendments. There are no allegations in Plaintiff’s Complaint plausibly implicating the First

Amendment. And Plaintiff’s allegations that he was served contaminated food in one instance at

NEOCC do not characterize the kind of extreme deprivation required to make out an Eighth

Amendment conditions claim in the prison context. Courts have consistently held that isolated

incidents of foreign bodies, including rodents and insects, surfacing in connection with the food

served to prisoners, as the Plaintiff alleges here, is not an Eighth Amendment violation. See

Smith v. Younger, No. 985482, 1999 WL 623355, at *2 (6th Cir. Aug. 9, 1999) (affirming district


                                                   3
(4:19CV2872)

court's dismissal of plaintiff's Eighth Amendment claim based on the presence of a worm in her

peanut butter); Tucker v. Rose, 955 F. Supp. 810, 815-16 (N.D. Ohio 1997). Further, Plaintiff

has not set forth allegations plausibly suggesting that Trinity was responsible for, or any way

involved in, his medical care.

       Because Plaintiff does not plausibly allege a constitutional deprivation caused by Trinity,

it is subject to dismissal under Fed. R. Civ. P. 12(b)(6). Plaintiff has not disputed Trinity’s

position that the Complaint alleges only constitutional claims under § 1983, and the Court will

not construe Plaintiff’s pleading as asserting any other claims. While courts must actively

interpret pro se pleadings, they are not obligated to conjure allegations on a pro se litigant's

behalf. Erwin v. Edwards, 22 F. App’x 579, 580, 2001 WL 1556573, at *1 (6th Cir. 2001);

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989).

                                          IV. Conclusion

       For the foregoing reasons, Defendant’s motion to dismiss is granted and this action is

dismissed. The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from

this decision could not be taken in good faith.



       IT IS SO ORDERED.


   April 14, 2020                                /s/ Benita Y. Pearson
Date                                           Benita Y. Pearson
                                               United States District Judge




                                                  4
